TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00004-CV



                                    Billy Ross Sims, Appellant

                                                  v.

                          Jennifer Smith and Celia Turner, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-10-000102, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Billy Ross Sims attempted an appeal from a December 21, 2010 court order

that stayed further trial court proceedings and afforded Sims thirty days to amend his petition

before the court ruled on pending motions for summary judgment. On January 3, 2011, Sims filed

a notice of appeal. The December 21, 2010 order is interlocutory and not appealable. Without a

final judgment or an otherwise appealable order, we may not exercise appellate jurisdiction. See

Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West 2008); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).

               On June 9, 2011, this Court requested that Sims file a written response demonstrating

this Court’s jurisdiction over his appeal. Sims filed a response but failed to demonstrate this Court’s
jurisdiction. Accordingly, we dismiss Sims’s appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).




                                           Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: June 29, 2011




                                              2